Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification objections
	The specification is objected to because on paragraph 54, the terms “cathode 9” and “anode 6” are objected to because those elements appear to be pipes, not cathode or anode as described.  Please recheck.

35 USC 112(b) rejections
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It’s noted that all claims are poorly written that have lots or errors, too numerous to list all.  Please recheck all claims carefully.  Some errors are noted as follows.
	Many phrases are inside parentheses which are improper because it’s unclear if those phrases are parts of the claims or not.
	Many claimed elements do not have clear antecedent basis, too numerous to list all.  For example, “the well” on line 3 of claim 1, “the process occur down bore” on line 2 of claim 3, “the process occur down bore” on line 2 of claim 6, “the aforementioned AE Down Bore Method, the SOEC Down Bore method or the PEM Down Bore Method” on line 14-15 of claim 11, lines 13-14 of claim 14, “the Coaxial Configuration” on line 2 of claim 17.  Please recheck all claims carefully to correct similar errors.
	In claim 19, last line, the term “such claims” is vague and indefinite because it’s unclear what claims are referred to.
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 5661977 (Shnell).
	Regarding independent claim 1, Shnell discloses a system 10 for circulating fluids and applying electrical energy through a closed-loop down bore apparatus having a coaxial configuration, which may be vertical, angled and/or bent at inflection points to be angled or horizontal (well 12 in Shnell is clearly vertical, angled and/bent), where the well is disposed in a geothermal resource 50 from which thermal energy is transferred to various fluids and the pressure of fluid down bore is high, the system comprising: a circulation system for circulating a fluid down bore through an outer conduit and into an inner conduit (or in the opposite direction) (water from storage tank 14, S1, to outer conduit 12, then hydrogen and oxygen inner conduits 25, 27; also note the inner/outer conduits setups in figures 6-7) by means of a pump and/or thermosiphon (water storage going down by thermosiphon) wherein thermal energy from the geothermal resource is transferred to the circulating fluid and the pressure of the fluid down bore is increased by the weight of the fluid, thermal expansion of the fluid and, if appropriate, additional pressure from pumping to cause the circulating fluid to have high pressure; an electrolysis system (note figures 8, 8a, 10 for electrolysis system having cathode 138 and anode 134) for applying electrical current to the circulating fluid wherein water having a high temperature and high pressure is disposed down bore and used to produce hydrogen and oxygen gases by means of one or more of a variety of types of electrolysis cells, including without limitation a zero gap cell; a gas collection system (note the oxygen and hydrogen conduits that deliver oxygen and hydrogen to storages 16, 18) for collecting the hydrogen and oxygen gases produced by electrolysis and delivering such gases to the surface under pressure; and an optional electronic submersible pump. Note the claim language uses a lot of alternative/optional language that many mentioned claimed elements are not parts of the claims, for example, the zero-gap cell or the submersible pump are not really parts of the claims, those are optional elements.
	Regarding claim 19, note the steam turbines 245, condenser 242, driven by the geothermal energy through closed-loop casing 12. 


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2004/033759 (Hunt).
	Regarding claim 1, Hunt discloses a system for circulating fluids and applying electrical energy through a closed-loop down bore apparatus having a coaxial configuration, which may be vertical, angled and/or bent at inflection points to be angled or horizontal (Coaxial Configuration), where the well is disposed in a geothermal resource from which thermal energy is transferred to various fluids (par. [0050]) and the pressure of fluid down bore is high, the system comprising: a circulation system for circulating a fluid down bore through an outer conduit and into an inner conduit (or in the opposite direction) by means of a pump and/ or thermo-siphon (par. [0043]) wherein thermal energy from the geothermal resource is transferred to the circulating fluid and the pressure of the fluid down bore is increased by the weight of the fluid, thermal expansion of the fluid and, if appropriate, additional pressure from pumping to cause the circulating fluid to have high pressure; an electrolysis system (fig. 3, 216) for applying electrical current to the circulating fluid wherein water having a high temperature and high pressure is disposed down bore and used to produce hydrogen and oxygen gases by means of one or more of a variety of types of electrolysis cells, including without limitation a zero gap cell; a gas collection system (figures) for collecting the hydrogen and oxygen gases produced by electrolysis and delivering such gases to the surface under pressure ; and an optional electronic submersible pump.
	Regarding claim 3, Hunt further discloses a process of producing hydrogen using electrolysis. It is not explicitly disclosed which water electrolysis technology is used. Since no specific membrane or solid electrolyte is mentioned, it can be concluded that, implicitly, an alkaline electrolysis is used.

35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 3, 5-6, 8-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 5661977 (Hunt) in view of U.S. 2021/0156039 (Ballantine).  Hunt discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose alkaline electrolysis, solid oxide electrolysis or proton exchange membrane electrolysis.   Ballantine is relied upon to disclose that the electrolysis systems can selectively use alkaline electrolysis, solid oxide electrolysis or proton exchange membrane electrolysis, and those electrolysis systems can be used in place of each other (note claim 8 of Ballantine). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to selectively pick one of the electrolysis systems in Hunt as taught Ballantine for purpose of obtaining appropriate oxygen/hydrogen gas outputs depending on the selected electrolysis system.

	Claims 4, 7, 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 5661977 (Hunt) in view of U.S. 2021/0156039 (Ballantine), and further in view of US 2014/0308592 (Maki).  Hunt as modified by Ballantine discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the water in supercritical phase.   Maki is relied upon to disclose that the electrolysis systems are more efficient using water in supercritical state (note paragraphs 62, 63, 120). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use water in supercritical state in Hunt as taught Maki for purpose of improving the reactant rate.
Allowable Subject Matter and Reasons for Allowance
Claims 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
	In claims 11, 14, the recitation of “control system to control flow rates of fluid”; in claim 17, the recitation of “hydrolysis process of copper chloride” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 11, 14, 17, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 11, 14, 17 and their dependent claims are allowable.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Papile, VanBerg, Hinders et al, Su disclose geothermal systems comprising electrolysis systems to produce hydrogen and oxygen gases.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/12/2022